Case 1:18-cv-01562-LMB-MSN Document 115 Filed 02/14/20 Page 1 of 2 PageID# 578




 Case: 1:18:CV1562

 US District Court 401 Courthouse Square, Alexandria, VA 22314
 Vient, Plaintiff

 vs.


 Gannett Co., Inc., Defendant



 Motion to Compel Evidence
 Pro-se Plaintiff Benjamin Vient motions here to compel necessary evidence from
 Defendant. In written requests and phone conference. Plaintiff has requested this
 Discovery material. To date, this information has not been provided:
 * Identify details of usage ofPlaintiffs works by Lebanon Daily News and
 Florida Today. Use includes distribution, reproduction, display or other manners.
 Details include dates and locations of Plaintiffs works. Locations include Gannett
 entities(such as Gannett entities evidenced in Documents: USA Today, Arizona
 Republic, Democrat and Chronicle, The News Star, Hattiesburg American,LoHud,
 Indianapolis Star, King 5, The Tennessean, AZ Central) and non-Gannett entities
 (such as Newspapers.com, ProQuest, NewsLibrary.com as evidenced in
 Documents.)
 * Third-party license agreements involving Florida Today and/or Lebanon Daily
 News and/or any Gannett entities evidenced in documents in this case, ofthe past 5
 years.

 * In a November 16,2018 email, Tom Curley, of Gannett's Legal Department,
 where Plaintiff was directed to resolve, wrote: "It's up to you to prove it in court."
 Besides Tom Curley, please detail who was involved with this decision-making at
 Gannett.

 * A contact list of all people, since 2014, who have been involved with reviewing
 content related to third-party licensing, involving Florida Today and/or Lebanon
 Daily News and/or any Gannett entities evidenced in documents in this case.
 This information has not been provided from Defendant, thus necessitating this
 Motion to Compel. As the Second Circuit Court of Appeals recently agreed in
 case 17-1957-CV on August 28, 2019: Plaintiff"is correct that(Publisher)
Case 1:18-cv-01562-LMB-MSN Document 115 Filed 02/14/20 Page 2 of 2 PageID# 579
